 
 
I 
108th CONGRESS
2d Session
H. R. 5248 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Taylor of Mississippi (for himself, Mr. Pickering, Mr. Wicker, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To designate the parcel of land containing the facility of the Agricultural Research Service of the Department of Agriculture located at State Highway 26 West in Poplarville, Mississippi, as the Thad Cochran Southern Horticultural Laboratory Site. 
 
 
1.DesignationThe parcel of land containing the facility of the Agricultural Research Service of the Department of Agriculture located at State Highway 26 West in Poplarville, Mississippi, shall be known and designated as the Thad Cochran Southern Horticultural Laboratory Site. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the parcel referred to in section 1 shall be deemed to be a reference to the Thad Cochran Southern Horticultural Laboratory Site. 
 
